Name: Commission Regulation (EEC) No 2834/87 of 23 September 1987 amending Regulation (EEC) No 2697/87 and increasing to 16 500 tonnes the amount of rye of breadmaking quality held by the Danish intervention agency for which a standing invitation to tender for resale on the internal market has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 9 . 87 Official Journal of the European Communities No L 271 /7 COMMISSION REGULATION (EEC) No 2834/87 of 23 September 1987 amending Regulation (EEC) No 2697/87 and increasing to 16 500 tonnes the amount of rye of breadmaking quality held by the Danish intervention agency for which a standing invitation to tender for resale on the internal market has been opened intervention agency put up for sale on the internal market of the Community should be increased to 16 500 tonnes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (7) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (3), as last amended by Regulation (EEC) No 241 8/87 (4), ( Whereas Commission Regulation (EEC) No 2697/87 (*) opened a standing invitation to tender for the resale on the internal market of 10 226 tonnes of rye of breadma ­ king quality held by the Danish intervention agency ; Whereas in the present situation on the market the quan ­ tity of rye of breadmaking quality held by the Danish HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2697/87 'of 10 266 tonnes' is replaced 'of 16 500 tonnes'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 September 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7 . 1987, p. 40 . (3) OJ No L 202, 9 . 7 . 1982, p. 23 . O OJ No L 223, 11 . 8 . 1987, p . 5 . O OJ No L 258 , 8 . 9 . 1987, p . 8 .